DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
on page 8, line 17: “the first part 3” and should be --the first part 4--;
on page 8, lines 28-29: “first part 3 and the second part 4” and should be --first part 4 and the second part 5--.
Appropriate correction is required.
Claim Objections
Claims 1-5, 8-10, and 14 are objected to because of the following informalities:  
Claim 1 recites “each physically connected, permanently and continuously during the use” in lines 5-6 and should be amended to recite --each physically connected, permanently and continuously, during the use--;
Claim 2 recites “the connecting means” in lines 1-2 and should be amended to recite --the non-compressible or deformable connecting means-- for clarity and consistency;
Claim 2 recites “engaging both one of the half shells” in lines 3-4 and should be amended to recite --engaging both of the half-shells-- for clarity and consistency;

Claim 4 recites “a half-shell” in line 4 and should be amended to recite --one of the two half-shells-- for clarity and consistency;
Claim 5 recites “the pressure” in line 2 and should be amended to recite --the pressure sensors--;
Claim 8 recites “a bodily cavity” in line 2 and should be amended to recite --the bodily cavity--;
Claim 8 recites “measuring device” in line 3 and should be amended to recite --measuring devices --;
Claim 9 recites “the assembly” in line 1 and should be amended to recite --the measuring assembly-- for clarity and consistency;
Claim 10 recites “a bodily cavity” in line 6 and should be amended to recite --the bodily cavity--;
Claim 14 recites “a bodily cavity” in line 1 and should be amended to recite --the bodily cavity--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the relaxation” in lines 1-2 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “the edges” in line 3 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “the edges” in lines 2-3 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “the first half-shell” in line 3 but it is not clear if the first half-shell is one of the two previously recited half-shells.
Claim 3 recites “the second half-shell” in lines 3-4 but it is not clear if the second half-shell is one of the two previously recited half-shells. 
Claim 4 recites “said device comprises two pressure sensors” in lines 2-3 but it is not clear if it is intended that there are two sensors total or two pressure sensors plus the pressure sensor from Claim 1.
Claim 5 recites “the weight indicator type” in lines 2-3 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites “substantially cylindrical” in line 6 which is a relative term which renders the claim indefinite. The term “substantially cylindrical” is not defined by the claim, the 
Claim 8 recites “the relaxation” in 2 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “a bodily cavity” in line 2 but it is not clear if this recitation is the same as “a body cavity” in Claim 1.
Claim 8 recites “several” in line 3 and in line 4 which is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would be reasonably apprised of the scope of the invention.  
Claim 8 recites “devices(s) communicate(s)” in line 5 which creates confusion as to whether a plurality of devices are used or not. 
Claim 9 recites “devices(s)” in line 2 and 3 and “comprise(s)” in line 2 which creates confusion as to whether a plurality of devices are used or not. 
Claim 9 recites “the user” in line 2 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites “optionally” in line 3 which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 10 recites “the contraction” in line 1 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “the relaxation” in lines 1-2 in which there is insufficient antecedent basis for this limitation in the claim. 

Claim 10 recites “several” in line 3 and line 11 which is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would be reasonably apprised of the scope of the invention.  
Claim 10 recites “device(s)” in lines 5 and 6 and “contraction(s)” in line 14 which creates confusion as to whether a plurality of devices or contractions are used or not. 
Claim 10 recites “the user” in line 6 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “the amplitude” in line 8 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “the duration” in line 8 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “the frequency” in lines 12-13 in which there is insufficient antecedent basis for this limitation in the claim. 
Claims 11-15 are rejected by virtue of their dependence from claim 10. 
Claim 11 recites “a bodily cavity” in line 4 but it is not clear if this recitation is the same as “a body cavity” of Claim 1.
Claim 12 recites “a bodily cavity” in line 2 but it is not clear if this recitation is the same as “a body cavity” of Claim 1.
Claim 12 recites “the data of the first” in line 4 in which there is insufficient antecedent basis for this limitation in the claim. 

Claim 13 recites “the results” in line 3 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites “the external mobile device” in line 4 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites “several” in line 5 which is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would be reasonably apprised of the scope of the invention.  
Claim 15 recites “the muscle performance” in line 7 in which there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murison (WO 2017070787 A1)(cited by Applicant). 
Referring to Claim 1: Murison teaches a device for measuring pelvic contractions and/or relaxation of one or more muscles of a body cavity (see Murison paragraphs [0001] and [0046] “strength of pelvic floor muscles”), said device comprising a hallow body which is for positioning in said body cavity (see Murison Figure 3), and which is covered by a coating, made of or comprising a biocompatible material (see 
Referring to Claim 4: Murison teaches wherein said device comprises two pressure sensors, each sensor being coupled, by separate connecting means to a half-shell (see Murison paragraph [00121] “multiple pressure sensors at multiple points or areas of the devices”). 
Referring to Claim 6: Murison further teaches wireless communication means with an external mobile device (see Murison paragraph [0047] “to provide for wireless communication with the external device”). 
Referring to Claim 7: Murison teaches wherein the body comprises a first part located during the use of said device, in the bodily cavity form, which is ovoid (see Murison paragraph [00126] “the insertable member 12 comprises a pressure-sensing first portion 14 having a generally oval shape” and Figure 12(a), element 211a), a second part located, during the use of said device, outside the bodily cavity, with a spheroid shape (see Murison, Figure 13(a), element 210a), said first and said second parts being coupled to one another by an intermediate part with a substantially cylindrical shape (see Murison Figure 13(a), element 292). 
Referring to Claim 8: Murison teaches a measuring assembly for monitoring pelvic contractions and/or relaxation and exercise of muscles forming, or being comprised in, a bodily cavity (see Murison paragraphs [0001], [0046] “strength of pelvic floor muscles” and [00103] “device for exercising or monitoring the strength of pelvic floor muscles”), the assembly comprising one or several measuring device (see Murison paragraph [0029] “the present pressure-sensing device comprises a body comprising an insertable member, wherein the insertable member is configured to be placed within an orifice selected from a vagina or an anus of a user to measure the pressure applied to the insertable member.”), and one or several external mobile devices with which said measuring devices(s) communicate(s) (see Murison paragraph [00103] “The external device and/or the device for exercising or monitoring the strength of pelvic floor muscles can be connected to a network (such as a cellular phone network, or the Internet), and results obtained from use of the device can be sent across the network to another external device, such as a doctor's computer.”). 
Referring to Claim 9: Murison teaches wherein the external mobile device(s) comprise(s) means of communication with the user of the measuring device(s), and optionally also means of communication using a telephone or Internet communication network for communication with a remote third party (see Murison paragraph [00103] “The external device and/or the device for exercising or monitoring the strength of pelvic floor muscles can be connected to a network (such as a cellular phone network, or the Internet), and results obtained from use of the device can be sent across the network to another external device, such as a doctor's computer.”). 
Referring to Claim 10: Murison teaches a method for measuring the contraction and/or the relaxation of the muscles of a bodily cavity of a user (see Murison paragraph [0031] “for exercising or monitoring the strength of the pelvic floor muscles”), comprising the following steps: taking one or several measuring devices (see Murison paragraph [0011] and Figure 1), starting said measuring device(s) (see Murison paragraph [0039] “the device further comprises a switch to switch the device from on off mode, in which the power source is not used to operate the stimulation source, to an on mode”), placing said measuring device(s) in a bodily cavity of the user comprising or being formed by muscles (see Murison paragraph [0029] “configured to be placed within an orifice selected from a vagina or an anus of a user”), identifying and measuring the amplitude and/or the duration of a first maximal contraction and/or a first maximal relaxation of said muscles (see Murison paragraph [00103] “monitor and report on progress (muscle strength, endurances, etc.)”), identifying and measuring, over time, the amplitude and/or the duration and/or the frequency of one or several subsequent contractions and/or subsequent relaxations, the amplitude and/or the duration of said first maximal contraction and/or said first maximal relaxation and the amplitude and/or the duration and/or the frequency of said subsequent contraction(s) and/or subsequent relaxations constituting measurement data (see Murison paragraph [00103]), and communicating and displaying, in real time, the measurement data to the user (see Murison paragraph [00103] “view results of the pelvic floor exercises and other data…real-time biofeedback can be provided to the user”).
Referring to Claim 12: Murison further teaches a  method for monitoring the contraction and/or the relaxation of the muscles of a bodily cavity comprising the 
Referring to Claim 13: Murison further teaches a step for communicating, to the user, one or several written, graphic, and/or auditory representations of the results from the step for comparison of the data (see Murison paragraph [00103] “a screen or other display that provides results of the pelvic floor exercises or other data to the user (or another user using the external device). For instance, the display can provide a visual indication of the amount of pressure a user is exerting during use of the device for exercising or monitoring the strength of pelvic floor muscles”). 
Referring to Claim 14: Murison teaches the method for exercising muscles of a bodily cavity further comprising a step for adapting the amplitude and/or the duration and/or the number and/or the frequency of the contractions and/or relaxations done by, or requested from, the user as a function of the data from the first maximal contraction and/or first maximal relaxation and/or the muscle fatigue of the user identified by said monitoring method (see Murison paragraph [00103] “real-time biofeedback can be provided to the user, and the user can be informed as to whether he/she is contracting the proper muscles at the time the exercise is being conducted. Such computer programs/apps 
Referring to Claim 15: Murison teaches the method further comprising a step for communication by the measuring device, or the external mobile device, with a third party remote from the user in order to prepare and/or execute one or several steps of the measuring, monitoring and/or exercise methods, or for the communication indicators representative of the muscle performance of the user (see Murison paragraphs [00100] and [00103]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Murison (WO 2017070787 A1) further in view of Leivseth et al. (US 6,905,471 B2)(Leivseth). 
Referring to Claim 2: Murison teaches a device for measuring pelvic contractions and/or relaxation of one or more muscles of a body cavity (see Murison paragraphs [0001] and [0046] “strength of pelvic floor muscles”), but is silent to wherein the connecting means of the two half-shells to the sensor comprise, or are made up of, at least one screw, engaging both of the half-shells and the sensor or a part of said sensor. 
Leivseth teaches a device for training pelvic floor muscles wherein the connecting means of the two half-shells to the sensor comprise, or are made up of, at least one screw, engaging both of the half-shells and the sensor or a part of said sensor (see Leivseth: Column 7, lines 14-36 “Pins 26 formed by or mounted on half 11 project from the flat surface thereof and engage each one of the sensors 22” and Figure 5). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the device for measuring pelvic floor contractions and/or relaxation as taught by Murison, with the device for training pelvic floor muscles with the pins of Leivseth in order to, “when the two halves of the probe are laid together the pins 26 are received in the recesses 21 to engage the force sensors 22”  (see Leivseth: Column 8, line 64 - Column 9, line 20).  
Referring to Claim 3: Murison teaches a device for measuring pelvic contractions and/or relaxation of one or more muscles of a body cavity (see Murison paragraphs [0001] and [0046] “strength of pelvic floor muscles”), but is silent to wherein the half-shells are mounted floating relative to one another, the edges of the first half-shell not coming into contact with the edges of the second half-shell, thus creating a space between the two half-shells.
 wherein the half-shells are mounted floating relative to one another, the edges of the first half-shell not coming into contact with the edges of the second half-shell, thus creating a space between the two half-shells (see Leivseth: Column 6, line 66 - Column 7, line 12 “a gap 14 of the order of 1 mm being left between the two halves” and see Figure 6, element 14). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the device for measuring pelvic floor contractions and/or relaxation as taught by Murison, with the device for training pelvic floor muscles with a space between the two halves of Leivseth in order to allow the probe halves to be pressed together as they are “exposed to force generated by contraction of the pelvic floor muscles” (see Leivseth: Column 8, line 64 - Column 9, line 20).  
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murison (WO 2017070787 A1) further in view of Pauser et al. (5,483,832) (Pauser)(cited by Applicant) and further in view of Nakatani (US 2011/0221014 A1). 
Referring to Claim 5: Murison teaches a device for measuring pelvic contractions and/or relaxation of one or more muscles of a body cavity (see Murison paragraphs [0001] and [0046] “strength of pelvic floor muscles”), but is silent to wherein the pressure sensor is, or are, of the weight indicator type and comprise(s) a body made from aluminum and two strain gauges positioned on two opposite surfaces of the body.
Pauser teaches a device for monitoring the contractibility of the pelvic floor muscles wherein the pressure sensor is, or are, of the weight indicator type and comprise(s) two strain gauges (see Pauser: Column 3, lines 8-27 “pressures sensors in the form of wire strain gauges”; it is clear to one of 
Nakatani teaches a pressure sensor with a body that is “preferably made of aluminum” (see Nakatani paragraph [0023]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the device for measuring pelvic floor contractions and/or relaxation as taught by Murison, with the pressure sensors made of aluminum of Nakatani in order to prevent the “material cost of the pressure sensor” from increasing and so that “the manufacturing process can be simplified and the manufacturing efficiency can be improved” (see Nakatani paragraph [0023]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murison (WO 2017070787 A1) further in view of Rose (US 20160279469 A1)(cited by Applicant). 
Referring to Claim 11: Murison teaches a method for measuring the contraction and/or the relaxation of the muscles of a bodily cavity of a user (see Murison paragraph [0031] “for exercising or monitoring the strength of the pelvic floor muscles”) but is silent to the method further comprising a step for communication by the measuring device(s) of its or their operating state and/or a step for calibration of said measuring device(s) before and/or after it or they are placed in the bodily cavity. 
Rose teaches an apparatus for a Kegel health system that comprises a step for communication by the measuring device(s) of a step for calibration of said measuring device(s) before and/or after it or they are placed in the bodily cavity (see Rose paragraph [0101] “a calibration step 702”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the device for measuring pelvic floor contractions and/or relaxation as taught by Murison, with the Kegel health system device of Rose in order to adjust and calibrate the sensors “to ensure the sensors 222 are correctly detecting evenness, pressure, frequency, number, intensity, speed, and direction of the contractions of the pelvic floor muscles 206” (see Rose paragraph [0101]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791